En Banc Consideration Granted; Order, Concurrence, and Dissents to Order
filed July 27, 2021.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-18-00967-CV

     WERNER ENTERPRISES, INC. AND SHIRAZ A. ALI, Appellants
                                       V.
  JENNIFER BLAKE, INDIVIDUALLY AND AS NEXT FRIEND FOR
  NATHAN BLAKE, AND AS HEIR OF THE ESTATE OF ZACKERY
 BLAKE, DECEASED; AND ELDRIDGE MOAK, IN HIS CAPACITY AS
   GUARDIAN OF THE ESTATE OF BRIANNA BLAKE, Appellees

                   On Appeal from the 127th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-36666

                  CONCURRENCE TO ORDER

      The original panel’s proposed majority opinion was first circulated in March
2021 (seventeen months after the appeal was submitted on oral argument and three
months past our 24-month statutory deadline to resolve matters on appeal) through
no fault of any member of this en banc court. Because that proposed opinion
attempted to overhaul this court’s well-established standard of review concerning
directed verdicts, a majority of this en banc court has voted to examine this appeal
and has decided that no additional briefing is necessary to do so. See Tex. R. App.
P. 41.2(c). I concur in the court’s order granting en banc consideration.




                                       /s/       Meagan Hassan
                                                 Justice

En banc court consists of Chief Justice Christopher and Justices Wise, Jewell,
Bourliot, Zimmerer, Spain, Hassan, Poissant, and Wilson. Chief Justice
Christopher and Justices Wise, Jewell, and Wilson would not order en banc
consideration of this case in the first instance and would allow the panel to decide
the case. Justice Hassan authored a Concurrence to Order. Chief Justice
Christopher authored a Dissent to Order, in which Justices Wise, Jewell, and
Wilson joined. Justice Wilson authored a Dissent to Order, in which Justice Wise
joined in full, and in which Chief Justice Christopher and Justice Jewell joined as
to Parts I, II, III, and IV only.

Publish — Tex. R. App. P. 41.1(a); 41.2(a).




                                             2